DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, 1-48 and 51, with species of Th2 associated anaphylactic antigen in patch by transdermal delivery in the reply filed on Nov. 9, 2021 is acknowledged. Therefore, claims 1-2, 4-6, 7, 9, 12-15, 19-38, 40-46 and 51 read on the elected species of the elected group of the invention are considered. Claims 3, 8-11, 16-18, 39, 47-50 are not considered preferably by this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “substantial” in claim 1 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The rejected effects the dependent  claims 2, 4-6, 8-9, 12-15, 19-38, 40-46 and 51.
Applicants are suggested to amend claims to reflect the examination on the merits. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 12-15, 19-30, 32-34, 36-38, 40-41, 43, 44, 46, 47, 48 and 51  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US Patent NO. 8,815,251B2 to Caplan (A) or US Patent No. 8,246,945 B2 Caplan et al.(B) or US Patent No. 8,153,414B2 to Caplan (D). 
Caplan et al. in (A) (B), and (D), all  disclose inventions drawn to compositions and methods using the compositions for modulating an immune response in a subject to treat or prevent undesirable allergic reactions and anaphylactic allergic reactions to allergens. The invented composition comprising a microorganism that express or produce allergens of interest. The methods comprise administration the microorganisms to a subject, wherein the allergen is taken up by antigen-presenting cells in the subject where the expressed antigens are released. After being processed inside the antigen-presenting cells and displayed on the cell surface, the processed antigens activate T-cell mediated immune responses. Use of genetically modified microorganisms to express and deliver allergens to a subject therefore reduces the exposure of the allergens to the subject's IgE antibodies, which lead to allergic reactions and possibly anaphylaxis. The present invention therefore reduces the risk of anaphylaxis during immunotherapy. The allergens can be Th2 antigen, because it reduce the subject’s antibody to IgE and binding to IgE antibodies. Furthermore, the microorganism expression vector itself may act as a natural adjuvant to enhance desirable immune response of the Th1-type immune responses. (The 1st paragraph of Summary of invention). Further, on paragraph (107), the invention disclose that the dosage forms for topical or transdermal administration of an inventive pharmaceutical composition include patches  The active component is admixed under sterile conditions with a pharmaceutically acceptable carrier and any needed preservatives or buffers as may be required. Ophthalmic formulation, ear drops, eye drops are also contemplated as being within the scope of this invention. (See the 6th paragraph under the section of Administration of Pharmaceutical compositions). 
Under the 1st paragraph of section of Encapsulation, the cited reference also teaches that in one particularly preferred embodiment of the invention, the inventive microorganisms are provided in association with an encapsulation device. Preferred encapsulation devices are biocompatible and stable inside the body so that the microorganisms and recombinant allergens are not released until after the encapsulation device is taken up into an APC. For example, preferred systems of encapsulation are stable at physiological pH and degrade at acidic pH levels comparable to those found in the endosomes of APCs. Preferably, the encapsulation device is taken up into APC via endocytosis in clathrin-coated pits. Particularly preferred encapsulation compositions include but are not limited to ones comprised of liposomes, polylactide-co-glycolide (PLGA), chitosan, synthetic biodegradable polymers, environmentally responsive hydrogels and/or gelatin PLGA nanoparticles. Inventive microorganisms may be encapsulated in combination with one or more immunomodulatory adjuvants or molecules and targeting entities. Alternatively or additionally the encapsulation device itself may be associated with a targeting agent and/or an immunomodulatory adjuvant or molecule. 
In paragraph (86), the invention also teaches that Compositions and methods of the present invention include the use of adjuvants and immunomodulatory polypeptides or immunostimulatory factors to modulate an individual's immune response. Immunologic adjuvants are agents that enhance specific immune responses to vaccines. Formulation of vaccines with potent adjuvants is desirable for improving the performance of vaccines composed of antigens. Adjuvants may have diverse mechanisms of action and should be selected for use based on the route of administration and the type of immune response (antibody, cell-mediated, or mucosal immunity) that is desired for a particular vaccine. 
In general, immunomodulatory polypeptides include cytokines which are small proteins or biological factors (in the range of 5-20 kD) that are released by cells and have specific effects on cell-cell interaction, communication and behavior of other cells. As previously described, cytokines in accordance with the present invention are proteins that are secreted to T-cells to induce a Th1 or Th2 response. Preferably, the cytokine(s) to be administered is/are selected to reduce production of a Th2 response to antigens associated with anaphylaxis. One preferred method of reducing a Th2 response is through induction of the alternative response. Cytokines that, when expressed during antigen delivery into cells, induce a Th1 response in T cells too. For example, the "Th1 stimulating cytokines” include IL-12, IL-2, I-18, IL-1 or fragments thereof, wherein the FN, and/or IFN-[Symbol font/0x67] . (See paragraphs 86-87 and Fig. 1) is induced, which is Th1 predominant response. The meets the limitations of claims 1-2, 4-7. 31-34, directed that the antigen or  antigens or composition comprising the antigen(s)  is Th2 associated antigen but the immune response is not predominantly Th2 response, the predominant however, is Th1 response, or in combination with other antigen or adjuvant capable of inducing Th1 immune response. 
In particular, the current invention also further describes in Paragraph 7 that some of the allergic reactions result when an individual's immune system overreacts, or reacts inappropriately, to an encountered antigen. Typically, there is no allergic reaction the first time an individual is exposed to a particular antigen. However, it is the initial response to an antigen that primes the system for subsequent allergic reactions. In particular, the antigen is taken up by antigen presenting cells (APC; e.g., macrophages and dendritic cells) that degrade the antigen and then display antigen fragments to T cells. T cells, in particular CD4+ "helper" T-cells, respond by secreting a collection of cytokines that have effects on other immune system cells. The profile of cytokines secreted by responding CD4.+ T cells determines whether subsequent exposures to the antigen will induce allergic reactions. Two classes of CD4.+ T cells (Th1 and Th2) influence the type of immune response that is mounted against an antigen. They both inherently are considered T regulatory cells.  
The paragraph (8) also teaches that Th2 cells can secrete a variety of cytokines and interleukins including IL-4, IL-5, IL-6, IL-10 and IL-13. One effect of IL-4 is to stimulate the maturation of B cells that produce IgE antibodies specific for the antigen. Allergic responses to allergens are characterized by the production of antigen-specific IgE antibodies which are dependent on help from IL-4 secreting CD4 +T cells. These antigen-specific IgE antibodies attach to receptors on the surface of mast cells, basophils and eosinophils, where they act as a trigger to initiate a rapid allergic reaction upon the next exposure to antigen. When the individual encounters the antigen a second time, the antigen is quickly bound by these surface-associated IgE molecules. Each antigen typically has more than one IgE binding site, so that the surface-bound IgE molecules quickly become cross-linked to one another through their simultaneous (direct or indirect) associations with antigen. Such cross-linking induces mast cell degranulation, resulting in the release of histamines and other substances that trigger allergic reactions. Individuals with high levels of IgE antibodies are known to be particularly prone to allergies. 
The invention lists many allergen proteins in Appendix A, which are suitable for using in the claimed invention as an immunogenic composition and method for using the same as therapy or desensitization composition with the modified allergens, which functions as an allergen-non-specific anti-IgE antibodies to deplete the patient of allergen-specific IgE antibodies. Some of them are genetically engineered to be expressed and secret as a modified allergenic polypeptide that elicit anaphylaxis for an individuals who are susceptible to anaphylactic treatment.  Preferably, the allergens are modified such that the ability to elicit anaphylaxis is reduced or eliminated. As previously discussed allergens elicit allergic responses which are sometimes severe enough to induce anaphylactic shock by crosslinking IgE antibodies bound to the surface of mast cells and basophils. The IgE crosslinking releases compounds such as histamines which causes symptoms related to allergies and anaphylactic shock. In accordance with the present invention, microorganisms are used to synthesize and secrete antigens which are modified to reduce or eliminate IgE binding sites while still maintaining antigenicity or immunomodulatory activity. This reduces the risk of allergic or anaphylactic responses in individuals treated with vaccines containing these engineered microorganisms. (See paragraph 67). 
The cited reference also teaches that multiple antigenic molecules may be delivered by bacteria simultaneously in accordance with the methods of the present invention. Without limitation, different antigenic determinants for one antigenic protein may be delivered. Different antigenic determinants from different antigenic proteins may also be delivered. Further, multiple antigenic polypeptides and proteins may be delivered in accordance with the present invention. It is also recognized that single or multiple antigenic polypeptides and single or multiple cytokines may be delivered to individuals by bacteria in accordance with the present invention. For example but without limitation, allergenic antigens of the present invention and immunomodulatory molecules such as interleukins may be delivered by bacteria using secreted or non-secreted methods in accordance with the present invention (paragraph 69).
Therefore, the cited reference further teaches claims 7, 12-15, 18-19, 21, 36-38 and 40-48. 
The cited reference also teaches that the recombinant protein or polypeptide is synthesized in the bacteria, including E Coli, for example, see Fig. 1, which is formed as a vesicles and secreted outside the bacteria, wherein the vesicles are inherently surrounded with the bacterial cellular membrane inherently. The recombinant allergen as a protein and many other bacterial proteins or polypeptides as hydrophobic and bacterial cellular membrane as well as lip components comprised in the bacterial membranes such LPS, they components in the articles of the compositions meet the limitations of claims 21-29 and 30-31.
The state of art as evidenced by teachers that Th1 includes INF[Symbol font/0x67], IL-2, IL-3, INFα and TNFβ whereas the Th2 immune response include IL-4, IL-5 and  IgE (See Maggi E , Immunotechnology, 1998, The  Peanut comprises several allergens, including Are h1, Ara h2 and Ara h3 , which are able to induce predominantly Th2 cytokine response, such as IL-4, IL-10 cytokines  and IgE. Antibody (See Wisniewski et al. Clin. Exp. Allergy 2015, July; Vol. 45, (7). Pages 1201-1213). The current cited reference does teach that the discloses that allergy of Peanuts, including  Are h1, Ara h2 or  Ara h3 does induce IgE binding antibody , i.e.Th2  antigen response  as well as the Th1 immune response of INF[Symbol font/0x67]  (Fig. 1). 
Taken together, the cited reference anticipates claims 1-2, 4-6, 7, 12-15, 18-19, 21-31 and 36-38 and 40-48.
Claims 1-2, 4-7, 12-15, 19-30, 32-34, 36-38, 40-41, 43, 44, 46, 47, 48 and 51  are rejected under 35 U.S.C. 102 (a) (1) by  WO 2014165679 to Sosin (A) tor as being anticipated under 35 U.S.C. 102 (a) (2) by US Patent NO. 9,539,217B2 (Sosin (B) or US Patent No. 9,999,600 to Sosin et al. (C) (Citations are based on Sosin (B) because the disclosures are same.
Sosin.in (A) (B) or (C)  all disclose an invention related to a pharmaceutical compositions comprising a provided nanoparticle composition together with one or more pharmaceutically acceptable excipients for topical and/or transdermal delivery, wherein the transdermal delivery that is drawn to a patch(paragraph 212). Moreover, they also provided in the same formulation with provided nanoparticle composition(s) so that adjuvant and provided nanoparticle composition are delivered substantially simultaneously to the individual (213).
The invention teaches that in some embodiments, provided compositions include one or more antigens. In some embodiments, the antigen is or comprises an allergic antigen. In some embodiments, wherein the antigen is or comprises an anaphylactic antigen. The present invention provides, among other things, nanoparticle compositions, methods for administering provided nanoparticle compositions, and methods of forming provided nanoparticle compositions. In some embodiments, provided nanoparticle compositions include a plurality of nanoparticles, each of which is comprised of a biodegradable or biocompatible polymer arranged in a nanoparticle structure defining an internal lumen and an external surface, and a preparation of hydrophilic cellular components encapsulated within the internal lumen. In some embodiments, provided nanoparticle compositions include a plurality of nanoparticles, each of which is comprised of a biodegradable or biocompatible polymer arranged in a nanoparticle structure defining an internal lumen and an external surface and a preparation of hydrophobic cellular components associated with the external surface. In some embodiments, provided nanoparticle compositions include a plurality of nanoparticles, each of which is comprised of a biodegradable or biocompatible polymer arranged in a nanoparticle structure defining an internal lumen and an external surface, 
Other cullalr component associated with the bacterial membrane, such as LSP is also used in the composition. For example, the invention teaches that in some embodiments, for example where it is desirable to increase the level of surface-associated hydrophobic components (such as LPS), OEE, such as that described above in Example 2, is dissolved in 5% aqueous PVA at a concentration of c.a. 2.2 mg/mL total LPS. Higher or lower concentrations of OEE in PVA solution may be used. Half of the first emulsion (14 mL) is added to the OEE-PVP solution (14 mL) and homogenized. This mixture is designated as the second emulsion. 
Regarding the association between the components in the components in the articles of the composition, the invention also teaches that “In some embodiments, one or more extracts, preparations and/or agents is associated covalently with a nanoparticle surface. In some embodiments, one or more extracts, preparations and/or agents is associated non-covalently with a nanoparticle surface. In some embodiments, non-covalent association involves incorporation of one or more components into the nanoparticle membrane. In some embodiments, non-covalent 
Therefore, the cited reference anticipates claims 1-2, 4-7, 10-11, 14-15, 18-27, 28-38. 40-48 and 51.  
Claims 1-2, 4-7, 12-15, 19-30, 32-34, 36-38, 40-41, 43, 42, 43, 44, 46, 47, 48 and 51 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO2013/163176 or under 35 U.S.C. 102 (a) (2) by US Patent No. 9/597,385B2  to Caplan (C)
Caplan et al. ( C) teach that the invention is directed to an immunological or vaccine composition comprising nanoparticles formulated for topical and/or transdermal delivery, e.g., as a cream, liniment, ointment, oil, foam, spray, lotion, liquid, powder, thickening lotion, or patch etc. (See paragraph 165-168). In particular, the nanoparticle composition not only comprises at least one antigen but also an adjuvant located together covalently or non-covalently by either incorporated into the nanoparticle or administered with. For example, the adjuvants may be provided encapsulated or otherwise entrapped in the polymeric core of the nanoparticle vaccine, or may be associated with the surface of the nanoparticle either through direct association with the polymeric core, or through association with adaptor elements. Adjuvant may be in the form of separate nanoparticles or in a suspension or solution administered with the vaccine nanoparticles (Paragraph 169-170). 
The present invention encompasses the surprising finding that certain nanoparticle compositions can have beneficial effects on allergy. In some embodiments, such nanoparticle compositions comprise individual polymer particles, in many embodiments further containing one or more moieties that, for example, target relevant polymer particles to one or more particular tissues and/or impart to the relevant particles one or more attributes (e.g., immunological attributes) of a bacterial cell. In some embodiments, such moieties are partially or completely surface-associated (i.e., 
Regarding the adjuvant, the present invention use variety of choices to regulate the Th2 immune response by the allergen with Th1 type of adjuvant to regular the T regulatory cells (Treg) as well as many immune active cells. For example, the specification teaches (171):” In some embodiments, an adjuvant is synthetic glycolipid alpha-galactosylceramide (.alpha.GalCer). Dendritic cells presenting antigens in the context of CD1d can lead to rapid innate and prolonged production of cytokines such as interferon and IL-4 by natural killer T cells (NKT cells) (Th2 type immune response). In paragraph (172)teaches that in some embodiments, an adjuvant can be, but is not limited to, one or more of the following: oil emulsions (e.g., Freund's adjuvant); saponin formulations; virosomes and viral-like particles; bacterial and microbial derivatives including, but not limited to carbohydrates such as lipopolysaccharide (LPS); immunostimulatory oligonucleotides; ADP-ribosylating toxins and detoxified derivatives; alum; BCG; mineral-containing compositions (e.g., mineral salts, such as aluminum salts and calcium salts, hydroxides, phosphates, sulfates, etc.); bioadhesives and/or mucoadhesives; microparticles; liposomes; polyoxyethylene ether and polyoxyethylene ester formulations; polyphosphazene; muramyl peptides; imidazoquinolone compounds; and surface active substances (e.g. lysolecithin, pluronic polyols, polyanions, peptides, oil emulsions, keyhole limpet hemocyanin, and dinitrophenol). In paragraph (173), the invention also teaches that the Adjuvants may also include immunomodulators such as cytokines, interleukins (e.g., IL-1, IL-2, IL-4, IL-5, IL-6, IL-7, IL-12, etc.), interferons (e.g., interferon-.gamma.), macrophage colony stimulating factor, and tumor necrosis factor; and co-stimulatory molecules, such as those of the B7 family. Such proteinaceous 
Therefore, the cited reference claims both explicitly and implicitly or inherently anticipates claims 1-2, 4-7, 12-15, 19-30, 32-34, 36-38, 40-41, 43, 42, 43, 44, 46, 47, 48 and 51. 
Claims 1-2, 4-7, 12-15, 19-30, 32-34, 36-38, 40-41, 43, 42, 43, 44, 46, 47, 48 and 51 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO2016057921 or Under 102 (a) (2) by US Patent application No.2017/0246294A1 or US issued patent No. 11,083,788B2B2 all to Baker et al. 
Baker et al. teach a composition comprising both an antigen and at least one adjuvant that can be prepared a patches. For example, at the paragraph (199), it cites in some embodiments, a composition comprising a nanoemulsion of the present invention used to protect and/or treat a subject susceptible to, or suffering from, a disease by means of administering compositions comprising a nanoemulsion by mucosal, intramuscular, intraperitoneal, intradermal, transdermal, pulmonary, intravenous, subcutaneous or other route of administration described herein. Methods of systemic administration of the nanoemulsion and/or agent co-administered with the nanoemulsion may include conventional syringes and needles, or devices designed for ballistic delivery (See, e.g., WO 99/27961, hereby incorporated by reference), or needleless pressure liquid jet device 5,993,412, each of which are hereby incorporated by reference), or transdermal patches.  
They also teach that In another embodiment of the invention, there is provided a method of generating an immune response in a host, including a human, comprising administering thereto an immunogenic nanoemulsion adjuvant of the present invention (e.g., independently and/or in combination with one or more antigenic (e.g., microbial pathogen (e.g., bacteria, viruses, etc.) protein, glycoprotein, lipoprotein, peptide, glycopeptide, lipopeptide, toxoid, carbohydrate, tumor-specific antigen))) components. In one embodiment, a host immune response attained via administration of a nanoemulsion adjuvant to a host subject is a humoral immune response. In another embodiment, a host immune response attained via administration of a nanoemulsion adjuvant to a host subject is a cell-mediated immune response. The present invention is 
The claimed invention is directed to use different kind of the compositions disclosed herein to adjust Th1 and/or Th2 types of immune responses by modulating and/or inducing an immune response (e.g., toward and/or away from a Th1 and/or Th2 type response) in a subject (e.g., toward an antigen) comprising providing a host subject and a nanoemulsion composition (e.g., nanoemulsion based vaccine) of the invention, and administering the nanoemulsion composition to the host subject under conditions such that an immune response is induced and/or modulated in the host subject. In some embodiments, the host immune response is specific for the nanoemulsion adjuvant. In some embodiments, the host immune response comprises enhanced expression and/or activity of Th1 type cytokines (e.g., IL-2, IL-12, IFN-.gamma. and/or TNF-.alpha., etc.) while concurrently lacking enhanced expression and/or activity of Th2 type cytokines (e.g., IL-4, IL-5, IL-10, etc.). In some embodiments, the host immune response comprises reduced expression of Th2 type cytokines (e.g., IL-4, IL-5, IL-10, etc.) while concurrently lacking enhanced expression and/or activity of Th1 type cytokines (e.g., (e.g., IL-2, IL-12, IFN-.gamma. and/or TNF-.alpha., etc.). In some embodiments, a nanoemulsion composition administered to a subject induces expression and/or activity of Th1-type cytokines that increases to a greater extent than the level of expression and/or activity of Th2-type cytokines.
Therefore, the disclosure of the cited reference meets the limitations of claims 1, 4-7, 9, 10-11, 14-15, 19, 21-26, 30, 32, 36-38, 41-48 and 51 implicitly or inherently.   
Claims 1-2, 4-7, 12-15, 19, 30, 32-34, 36-38, 40-44, 46-48 and 51 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Monika Majewska-Szczepanik et al. (Journal of Allergy and Clinical Immunology, 2016, Vol. 136, Issue 1, pages 262-273). 
Monika Majewska-Szczepanik et al.. teach a method for using a composition comprising administration of a composition comprising ovalbumin (OVA) plus CpG. In particularly, the method is performed by applying a skin patch soaked with ovalbumin (OVA) plus CpG, and its suppressor activity was determined by using the mouse model of atopic dermatitis. Finally, adoptive cell transfers were implemented to characterize the regulatory cells that are induced by epicutaneous immunization.
They have found that Epicutaneous immunization with OVA and CpG reduces the production of OVA-specific IgE and increases the synthesis of OVA-specific IgG2a antibodies in an antigen-specific manner. Moreover, eosinophil peroxidase activity in the skin and production of IL-4, IL-5, IL-10, and IL-13 are suppressed. The observed reduction of IgE synthesis is transferable with T-cell receptor (TCR) αβ+CD4+CD25− cells, whereas IgG2a production is dependent on both TCRαβ+ and TCRγδ+ T cells. Further experiments show that the described phenomenon is myeloid differentiation primary response 88, IFN-γ, and IL-17A dependent. Finally, the results suggest that epicutaneous immunization with OVA and CpG decreases the synthesis of OVA-specific IgE and skin eosinophil peroxidase activity in mice with ongoing skin allergy. Therefore, the cited reference teaches a composition of antigen and an adjuvant co-located together, wherein the antigen is an antigen belong to Th2 but the immune response is not limited to the Th2 only. The th1 typo of immune response is also induced. (See entire document). 
To this context, claims 1-2, 4-7, 12-15, 19, 30, 32-34, 36-38, 40-44, 46-48 and 51 are anticipated by the cited reference. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 15, 19-26, 28-29 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 9 of U.S. Patent No. 9,999,600 in view of WO2013/163176 to Caplan (C). 
The instant case, the conflict claims are both directed to a composition comprising at least one antigen and at least one adjuvant. However, the  rejected claims are particularly cited with many kinds of format, which is not specially cited in the conflict claims. 
Caplan et al. ( C) teach that the invention is directed to an immunological or vaccine composition comprising nanoparticles formulated for topical and/or transdermal delivery, e.g., as a cream, liniment, ointment, oil, foam, spray, lotion, liquid, powder, 
Therefore, in view of the disclosure by Caplan et al. ( C), it would be obvious for arrive the format using the similar composition cited in the claims 1- 9 to arrive the current rejected claims.
Therefore, the conflict claims are not considered to be patentable distinct for any person ordinarily skilled in the art. 
Claims 1, 4-6, 15, 19-26, 28-29 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 7 of U.S. Patent No. 9,597,385  in view of WO2013/163176 to Caplan (C). 
The instant case, the reference claims are directed to a method for using a composition comprising at least one antigen and at least one adjuvant. The composition is obvious cited in the rejected claims. However, the  rejected claims are particularly cited with many kinds of format, which is not specially cited in the conflict claims. 
Caplan et al. ( C) teach that the invention is directed to an immunological or vaccine composition comprising nanoparticles formulated for topical and/or transdermal delivery, e.g., as a cream, liniment, ointment, oil, foam, spray, lotion, liquid, powder, thickening lotion, or patch etc. (See paragraph 165-168). In particular, the nanoparticle composition not only comprises at least one antigen but also an adjuvant located together covalently or non-covalently by either incorporated into the nanoparticle or administered with. For example, the adjuvants may be provided encapsulated or otherwise entrapped in the polymeric core of the nanoparticle vaccine, or may be associated with the surface of the nanoparticle either through direct association with the polymeric core, or through association with adaptor elements. Adjuvant may be in the 
Therefore, in view of the disclosure by Caplan et al. ( C), it would be obvious for arrive the format using the similar composition cited in the claims 1- 7 to arrive the current rejected claims.
Therefore, the conflict claims are not considered to be patentable distinct for any person ordinarily skilled in the art. 
Claims 1, 4-6, 15, 19-26, 28-29 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of U.S. Patent No. 11, 071,776B2  in view of WO2013/163176 to Caplan (C). 
The instant case, the reference claims are directed to a method for using a composition comprising at least one antigen and at least one adjuvant. The composition is obvious cited in the rejected claims. However, the  rejected claims are particularly cited with many kinds of format, which is not specially cited in the conflict claims. 
Caplan et al. ( C) teach that the invention is directed to an immunological or vaccine composition comprising nanoparticles formulated for topical and/or transdermal delivery, e.g., as a cream, liniment, ointment, oil, foam, spray, lotion, liquid, powder, thickening lotion, or patch etc. (See paragraph 165-168). In particular, the nanoparticle composition not only comprises at least one antigen but also an adjuvant located together covalently or non-covalently by either incorporated into the nanoparticle or administered with. For example, the adjuvants may be provided encapsulated or otherwise entrapped in the polymeric core of the nanoparticle vaccine, or may be associated with the surface of the nanoparticle either through direct association with the polymeric core, or through association with adaptor elements. Adjuvant may be in the form of separate nanoparticles or in a suspension or solution administered with the vaccine nanoparticles (Paragraph 169-170). 
Therefore, in view of the disclosure by Caplan et al. ( C), it would be obvious for arrive the format using the similar composition cited in the claims 1- 17 to arrive the current rejected claims.
Therefore, the conflict claims are not considered to be patentable distinct for any person ordinarily skilled in the art. 
Claims 1, 4-6, 15, 19-26, 28-29 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 8,153,414B2  in view of WO2013/163176 to Caplan (C). 
The instant case, the reference claims are directed to a method for using a composition comprising at least one antigen and at least one adjuvant. The composition is obvious cited in the rejected claims. However, the  rejected claims are particularly cited with many kinds of format, which is not specially cited in the conflict claims. 
Caplan et al. ( C) teach that the invention is directed to an immunological or vaccine composition comprising nanoparticles formulated for topical and/or transdermal delivery, e.g., as a cream, liniment, ointment, oil, foam, spray, lotion, liquid, powder, thickening lotion, or patch etc. (See paragraph 165-168). In particular, the nanoparticle composition not only comprises at least one antigen but also an adjuvant located together covalently or non-covalently by either incorporated into the nanoparticle or administered with. For example, the adjuvants may be provided encapsulated or otherwise entrapped in the polymeric core of the nanoparticle vaccine, or may be associated with the surface of the nanoparticle either through direct association with the polymeric core, or through association with adaptor elements. Adjuvant may be in the form of separate nanoparticles or in a suspension or solution administered with the vaccine nanoparticles (Paragraph 169-170). 
Therefore, in view of the disclosure by Caplan et al. ( C), it would be obvious for arrive the format using the similar composition cited in the claim 3 to arrive the current rejected claims.
Therefore, the conflict claims are not considered to be patentable distinct for any person ordinarily skilled in the art. 
Claims 1, 4-6, 15, 19-26, 28-29 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5 of U.S. Patent No. 8, 246,945 in view of WO2013/163176 to Caplan (C). 
The instant case, the reference claims are directed to a method for using a composition comprising at least particular antigen and at least one adjuvant inherently provided by the dead E coli . The composition is obvious to the one cited in the  rejected 
Caplan et al. ( C) teach that the invention is directed to an immunological or vaccine composition comprising nanoparticles formulated for topical and/or transdermal delivery, e.g., as a cream, liniment, ointment, oil, foam, spray, lotion, liquid, powder, thickening lotion, or patch etc. (See paragraph 165-168). In particular, the nanoparticle composition not only comprises at least one antigen but also an adjuvant located together covalently or non-covalently by either incorporated into the nanoparticle or administered with. For example, the adjuvants may be provided encapsulated or otherwise entrapped in the polymeric core of the nanoparticle vaccine, or may be associated with the surface of the nanoparticle either through direct association with the polymeric core, or through association with adaptor elements. Adjuvant may be in the form of separate nanoparticles or in a suspension or solution administered with the vaccine nanoparticles (Paragraph 169-170). 
Therefore, in view of the disclosure by Caplan et al. ( C), it would be obvious for arrive the format using the similar composition cited in the issued reference claims to arrive the current rejected claims.
Therefore, the conflict claims are not considered to be patentable distinct for any person ordinarily skilled in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648